The court erred, however, in denying summary judgment to defendant Gardner Electric, Inc. (Gardner), which installed the electrical system in plaintiffs’ home in June 1977. Gardner established its defense "sufficiently to warrant the court as a matter of law in directing judgment” in its favor (CPLR 3212 [b]; Iselin & Co. v Mann Judd Landau, 71 NY2d 420). Gardner’s moving papers established that the master and individual circuit breakers it installed were encased in hard plastic-type material and were assembled in such a manner that the interior components were not accessible; that each circuit breaker was approved and marked with a seal from an independent electrical testing laboratory; that upon completion of the installation, but before the house was energized, the electrical system was inspected by the New York Board of Fire Underwriters (Board) which determined that the installation complied with the prevailing National Electrical Code, that the circuit breakers had been approved by a nationally recognized laboratory, that the units had not been visibly *958altered or damaged and that the equipment was installed in a neat and workmanlike manner. The Board issued an appropriate certificate of inspection.
In response to the motion, plaintiffs failed to come forth with evidentiary proof in admissible form raising any question of fact requiring a trial (CPLR 3212 [b]). Nothing has been offered from which it could be found that Gardner was negligent in the installation of the electrical system. Accordingly, summary judgment must be granted to Gardner dismissing plaintiffs’ complaint. (Appeals from order of Supreme Court, Wayne County, Provenzano, J. — summary judgment.) Present —Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.